DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species A in the reply filed on 10/9/2020 is acknowledged.
Claim(s) 49-55, 57-58, 60-63 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/ species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/9/2020.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 43-44, 46, 59 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Gargac et al. (US 2015/0305877 A1).
Gargac et al. discloses a stemless shoulder prosthesis (in combination anchor member 312 and baseplate 336), as can be seen in figs. 9A-9B, comprising:
A collar (baseplate 336) comprising:
A plurality of apertures (holes 188, 192, as labelled in figs. 3, 6, but also shown in figs. 9A-9B) circumferentially spaced apart around the collar (baseplate 336) (paragraphs [0053, 0089]); and
A plurality of notches (grooves 398, as seen in figs. 8A, 8H, which can be on any baseplate 336) circumferentially spaced apart around the collar (baseplate 336) (paragraph [0076]);
A cylindrical body (shank of anchor member 312) extending distally from the collar (baseplate 336) (paragraph [0089]);
A helical structure (threads of external lateral surface 364) extending directly from and around the body (shank of anchor member 312) (paragraph [0092]); and
A recess (cannulation through the anchor member 312) projecting distally from the collar to a distal end (closer to the bottom of the page in fig. 9A) of the shoulder prosthesis (in combination anchor member 312 and baseplate 336), the recess (cannulation through the anchor member 312) extending through the body (shank of anchor member 312) (paragraph [0093]),
Wherein the plurality of apertures (holes 188, 192, as labelled in figs. 3, 6, but also shown in figs. 9A-9B) are positioned radially between the recess (cannulation through the anchor member 312) and an outer periphery of the collar (baseplate 336), as can be seen in figs. 9A-9B; and
Wherein the plurality of notches (grooves 398, as seen in figs. 8A, 8H, which can be on any baseplate 336) extend radially outward relative to and circumferentially between the plurality of apertures (holes 188, 192, as labelled in figs. 3, 6, but also shown in figs. 9A-9B) (the center of the grooves 398 extend radially outward relative to the center of the holes 188, 192 as can be seen in figs. 8A, 8H).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gargac et al. (US 2015/0305877 A1) in view of Noiles (4662891).
Gargac et al. discloses the invention substantially as claimed, as discussed above.  However, Gargac et al. does not disclose shoulder prosthesis (in combination anchor member 312 and baseplate 336) to include a first pathway projecting distally of the collar and through the helical structure (threads of external lateral surface 364) adjacent to an inner periphery thereof, the first pathway being generally transverse to the helical structure (threads of external lateral surface 364) and extending in a space between successive portion of the helical structure (threads of external lateral surface 364).
Noiles teaches an implant (fixation element 10), as can be seen in figs. 4-5, 7 (column 7, lines 31-54).  The implant (fixation element 10) includes a first pathway (any of the slots 20) projecting through a helical structure (conical thread 18) adjacent to an inner periphery thereof, the first pathway (any of the slots 20) being generally transverse to the helical structure (conical thread 18) and extending in a space between successive portion of the helical structure (conical thread 18) (column 7, lines 31-54).  The first pathway (any of the slots 20) projecting through the helical structure (conical thread 18)  allow bone chips formed during implantation process to fall into first pathway (any of the slots 20)  and the walls of the cavity, and serve as nucleation sites for regenerative bone growth about the implant (fixation element 10) (column 7, lines 31-54).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the first pathway (any of the slots 20), as taught by Noiles, through the helical structure (threads of external lateral surface 364), as disclosed by Gargac et al., in order to allow bone chips formed during implantation process to fall into first pathway (any of the slots 20) and the walls of the cavity, and serve as nucleation sites for regenerative bone growth about the shoulder prosthesis (in combination anchor member 312 and baseplate 336), as taught by Noiles.
Claim(s) 43-47, 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frankle (US 2012/0253467 A1) in view of Ek et al. (US 2015/0250472 A1).
Frankle discloses the invention substantially as claimed.  Specifically, Frankle discloses a stemless shoulder prosthesis (baseplate 200), as can be seen in figs. 4-7, comprising:
A collar (body 202) comprising (paragraph [0081]):
A plurality of apertures (bores 216) circumferentially spaced apart around the collar (body 202) (paragraphs [0081, 0088]); and
A plurality of notches (the teeth positioned circumferentially between the bores 216 making up the toothed geometry 212) circumferentially spaced apart around the collar (body 202) (paragraphs [0081, 0086]);
A cylindrical body (shank of threaded component 204) extending distally from the collar (body 202) (paragraph [0081]);
A helical structure (threads on the shank of the threaded component 204) extending directly from and around the body (shank of threaded component 204) (paragraphs [0081, 0083]); and
Wherein the plurality of apertures (bores 216) are positioned radially between the center and an outer periphery of the collar (outer most wall 211) (paragraph [0081]); and
Wherein the plurality of notches (the teeth positioned circumferentially between the bores 216 making up the toothed geometry 212) extend radially outward relative to the plurality of apertures (bores 216) (paragraph [0081]).
Wherein the collar (body 202) additional comprises a recessed region (recess 210) positioned radially between the center and the outer periphery of the collar (outer most wall 211) (paragraph [0085]).
As can be seen in figs. 4, 6 the distal most tip (the triangular tip) of the body (shank of threaded component 204) does not include the helical structure (threads); as such, Examiner is considering this portion a portion of the body that extends distally of the helical structure (threads).
However, Frankle does not disclose a recess projecting distally from the collar (body 202) to a distal end of the shoulder prosthesis (baseplate 200), the recess extending through the body (shank of threaded component 204).
Ek et al. teaches an implant (anchor 18) including: a collar (cup shaped structure, in figs. 1-2, from which threaded structure 21 extends), a body (structure featuring threads 21) (paragraph [0022]), and a recess (cannulated passageway 32) projecting distally from the collar (body 202) to a distal end of the implant (anchor 18) (paragraph [0042]).  The recess (cannulated passageway 32) allowing for the use of a guidewire (146) during implantation aiding in aligning the implant (anchor 18) at the desired angle with respect to the excision site and the surrounding articular surface (paragraph [0042]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the recess (cannulated passageway 32), as taught by Ek et al., projecting distally from the collar (body 202) to a distal end of the shoulder prosthesis (baseplate 200), as disclosed by Frankle, in order to allow the shoulder prosthesis (baseplate 200) to be implanted over a guidewire which will aid in aligning the shoulder prosthesis (baseplate 200)at the desired angle with respect to the excision site and the surrounding articular surface, as taught by Ek et al..
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA S PRESTON whose telephone number is (571)270-5233.  The examiner can normally be reached on M, W: 9-5; T, Th, F: 9-1.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REBECCA S PRESTON/Examiner, Art Unit 3774